Exhibit 10.10

 

 

Notice of Grant of Stock Appreciation Right

and Stock Appreciation Right Agreement

(Standard)

   

Harley-Davidson, Inc.

      or Subsidiaries

  LOGO [g22118harley-logo.jpg]                        

 

«FirstName» «LastName»

«Address1»

«City,» «State» «Zip»

«Country»

   

 

Stock Appreciation Right/Award

Plan:      2009 Incentive Stock Plan

ID:

 

 

Effective <insert date> (the “Grant Date”), you have been granted a Stock
Appreciation Right with respect to <insert number of shares> shares of Common
Stock of Harley-Davidson, Inc. (“HDI” and, together with its Subsidiaries, the
“Company”). This Stock Appreciation Right does not include the right to receive
dividends or other distributions declared and paid on the shares of HDI’s Common
Stock underlying the Stock Appreciation Right.

In each period the Stock Appreciation Right will become vested in respect of the
number of shares indicated on the date shown.

 

Shares Underlying Stock
Appreciation Right

  

Vest Type

  

Full Vest

  

Expiration Date

«shares»          «shares»          «shares»         

To the extent vested, the Stock Appreciation Right may be exercised in part or
in full prior to expiration. As soon as practicable following any exercise of
the Stock Appreciation Right, you will be entitled to receive the value of the
portion of the Stock Appreciation Right exercised. The value of the portion of
the Stock Appreciation Right that was exercised will be equal to the product
obtained by multiplying (1) the number of shares underlying the portion of the
Stock Appreciation Right that was exercised on the date of such exercise, and
(2) the amount by which the Fair Market Value of a share of HDI’s Common Stock
on the date of such exercise exceeds «price». The Stock Appreciation Right will
be valued and paid in cash in your local currency using the spot rate on the
date of such exercise, less applicable withholding.

The Stock Appreciation Right is granted under and governed by the terms and
conditions of HDI’s 2009 Incentive Stock Plan (the “Plan”) and this Stock
Appreciation Right Agreement. Additional provisions regarding your Stock
Appreciation Right and definitions of capitalized terms used and not defined in
this Stock Appreciation Right Agreement can be found in the Plan.

If you cease to be employed by the Company and its Affiliates for reasons other
than Cause (as defined in the Plan) on or after age fifty-five (55): (a) if such
cessation of employment occurred after the first anniversary of the Grant Date,
then, effective immediately prior to the time of cessation of employment, any
portion of the Stock Appreciation Right that was not previously exercisable will
become fully exercisable and (b) without limiting your rights under Section 7(g)
of the Plan, the Stock Appreciation Right shall remain exercisable, to the
extent it was exercisable at the time of cessation of employment, until the
earliest of: the Stock Appreciation Right’s expiration date; the first
anniversary of the date of your death; or the third anniversary of the date of
such cessation of employment.



--------------------------------------------------------------------------------

Exhibit 10.10

You may return this Stock Appreciation Right Agreement to the Company (in care
of the Vice President and Treasurer of HDI) within thirty (30) days after the
Grant Date, and by doing so you will forfeit any rights under this Stock
Appreciation Right Agreement. If you choose to retain this Stock Appreciation
Right Agreement beyond that date, then you accept the terms of this Stock
Appreciation Right and agree and consent to all amendments to the Plan, the
Harley-Davidson, Inc. 1995 Stock Option Plan and the Harley-Davidson, Inc. 2004
Incentive Stock Plan through the Grant Date as they apply to this Stock
Appreciation Right and any prior awards to you of any kind under such plans.

 

   Vice President and Treasurer